     Case 19-70584-JAD              Doc 2-1 Filed 09/18/19 Entered 09/18/19 17:32:04                           Desc BNC
                                    PDF Notice: Notice Recipients Page 1 of 1
                                                    Notice Recipients
District/Off: 0315−7                      User: culy                            Date Created: 9/23/2019
Case: 19−70584−JAD                        Form ID: pdf900                       Total: 17


Recipients submitted to the BNC (Bankruptcy Noticing Center) without an address:
cr          BANK OF AMERICA, N.A.
                                                                                                                   TOTAL: 1

Recipients of Notice of Electronic Filing:
ust         Office of the United States Trustee      ustpregion03.pi.ecf@usdoj.gov
tr          Ronda J. Winnecour           cmecf@chapter13trusteewdpa.com
aty         James Warmbrodt            bkgroup@kmllawgroup.com
aty         Kenneth P. Seitz         thedebterasers@aol.com
                                                                                                                   TOTAL: 4

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Alan R Shetler         382 Weller Road        New Florence, PA 15944
jdb         Christina J Shetler        382 Weller Road        New Florence, PA 15944
cr          PRA Receivables Management, LLC              PO Box 41021         Norfolk, VA 23541
15125182 Bankamerica             4909 Savarese Circle        Tampa, FL 33634
15125183 Discover Fin Svcs Llc             Pob 15316       Wilmington, DE 19850
15125184 First Commonwealth Ban               22 North Sixth St      Indiana, PA 15701
15125185 Jpmcb Card             Po Box 15369         Wilmington, DE 19850
15125186 Nasa Federal Credit Un             Attn Loan Servicing Dpt       Upper Marlboro, MD 20774
15125187 Old Line Bank             1525 Pointer Ridge Pl        Bowie, MD 20716
15125188 Pa Sta Empcu             P.o. Box 1006        Harrisburg, PA 17108
15125671 Synchrony Bank              c/o of PRA Receivables Management, LLC           PO Box 41021   Norfolk, VA
            23541
15125189 Td Bank Usa/targetcred              Po Box 673       Minneapolis, MN 55440
                                                                                                              TOTAL: 12
